Citation Nr: 0202485	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  98-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis of 
the extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder, including asthma and bronchitis, to include as due 
to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for a left leg 
amputation, to include as due to herbicide exposure.

6.  Entitlement to service connection for a blood disorder, 
including a right leg blood clot, to include as due to 
herbicide exposure.

7.  Entitlement to service connection for malaria, to include 
as due to herbicide exposure.

8.  Entitlement to service connection for a right ear 
perforation, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1972.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from December 1997 and April 1998 
rating decisions of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for malaria 
will be addressed in the decision below and the remaining 
issues will addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim of service connection for malaria and 
has obtained and fully developed all evidence necessary for 
the equitable disposition of this claim.

2.  The veteran is not shown to currently have any residuals 
of malaria.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by service, may not 
be presumed to have been so incurred, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001), 
as amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that during the 
pendency of the veteran's appeal, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  See 38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO did not consider 
the veteran's claim pursuant to the VCAA.  However, for the 
reasons explained below, the Board's decision to proceed in 
adjudicating the veteran's claim for service connection for 
malaria does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Prior to the change in the law, the RO took action that is 
consistent with the notification and assistance provisions of 
the VCAA.  First, as required by the VCAA, in rating 
decisions dated December 1997 and April 1998 and letters 
notifying the veteran of those decisions, the RO informed the 
veteran of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Moreover, 
in a Statement of the Case issued in May 1998 and 
Supplemental Statements of the Case issued in May 1999 and 
November 1999, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him an opportunity to 
present evidence and argument in support of his claim.  In 
August 1998 and August 2001, the veteran took advantage of 
the opportunity to present argument by testifying at an RO 
hearing held before a hearing officer and at a 
videoconference hearing held before the Board. 

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  See 38 U.S.C. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claim for service connection, the RO secured all 
evidence identified by the veteran as being pertinent to this 
claim, including VA and private outpatient treatment records 
and hospitalization reports.  The veteran has not reported, 
and the Board is not aware of, any other outstanding evidence 
that might substantiate the veteran's claim for malaria.  The 
Board acknowledges that, after the veteran filed his claim 
for service connection for malaria, the RO did not afford him 
a VA examination.  However, given that the veteran admitted 
that no physician has diagnosed malaria since discharge, such 
examination is unnecessary.  As such, this issue is ready for 
appellate review.  

The veteran claims that he is entitled to service connection 
for malaria.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Subsequent manifestations 
of a chronic disease in service, however remote, are to be 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).

A number of diseases, including malaria, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In certain circumstances, a disease associated with 
exposure to herbicide agents will also be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this 
regard, the Board notes that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C. 
§§ 1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-___ 
(H.R. 1291) (Dec. 27, 2001). 

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e), as amended by 66 
Fed. Reg. 23,166-23,169 (May 8, 2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,232-
59,234 (1999).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The veteran in this case had active service from March 1969 
to December 1972.  During a videoconference hearing held in 
August 2001, the veteran testified that he was hospitalized 
for malaria during this time period, but was never told that 
the malaria could recur and that it was necessary to take 
anti-malaria tablets for eight weeks after discharge.  He 
further testified that, since discharge, no doctor had 
diagnosed him with malaria, and that despite the fact that he 
told doctors that he had this disease, the doctors would not 
conduct blood tests.

In this case, service medical records fail to support the 
veteran's claim because they do not confirm that the veteran 
had malaria during his period of active service.  They do 
show, however, that in October 1970, a malaria prophylaxis 
was instituted and an examiner advised the veteran to take 
the required tablet weekly during his tour of duty and for 
eight weeks subsequent to detachment from his unit.  During 
separation examination in December 1972, the veteran did not 
report, and the examiner did not note, malaria or residuals 
thereof.  

Medical records dated after the veteran was discharged from 
service also fail to support the veteran's claim because they 
disclose that the veteran did not complain of or seek 
treatment for malaria since he was discharged from service.  
These records, which include VA and private outpatient 
treatment records and hospitalization reports, letters from 
physicians and VA examination reports dated from 1992 to 
2000, reflect that the veteran has received treatment for 
multiple disorders and has had his blood drawn during the 
last decade.  During this time frame, physicians never 
diagnosed malaria or residuals thereof. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence to 
support the veteran's assertion that he currently has 
residuals of malaria, and the veteran's assertion in this 
regard may not be considered a competent diagnosis of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions.  

Inasmuch as the claims file establishes that the veteran does 
not currently have malaria or residuals thereof, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for malaria.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
his claim and his claim must be denied. 


ORDER

Service connection for malaria is denied.


REMAND

The Board has received information that the veteran has filed 
a claim for service connection for diabetes mellitus and that 
this claim is in the process of being adjudicated by the RO.  
The Board finds that this claim is inextricably intertwined 
with some of the issues currently on appeal.  As such, 
further action by the RO with respect to this claim is 
necessary before future appellate review.

As for the claims that are not intertwined with the claim for 
service connection for diabetes mellitus, additional 
development of those claims is also necessary.  It is 
acknowledged that pursuant to authority granted by 67 Fed. 
Reg. 3,099-3,104 (Jan. 23 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board has authority to undertake 
additional development.  However, since the file must be 
returned to the RO to adjudicate an inextricably intertwined 
claim, the RO would be in the best position to undertake the 
additional development for those claims.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any respiratory, skin and ear 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
respiratory, skin and ear disorders are 
in any way related to symptomatology 
shown in service medical records or 
otherwise related to service, including 
Agent Orange exposure.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2001), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

2.  The RO should adjudicate the 
veteran's claim for service connection 
for diabetes mellitus and notify the 
veteran of the decision and of his 
appellate rights.  If this claim is 
granted, the RO should review the issues 
currently in appellate status and 
determine whether any of those claims may 
be granted.  If the claim is denied and 
the veteran files a Notice of 
Disagreement, and a Substantive Appeal is 
filed after the issuance of a Statement 
of the Case, this issue should be 
included in the veteran's current appeal.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case with respect to the issues 
on appeal, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



